NelsoN, J.
This collision occurred on the 16th of July, 1890, at 8 o’clock in the morning, in a thick fog. The place of the collision was 55 miles S. E. by E. from Handy Hook. The steamer Parthian, of the Poston & Philadelphia Line, was on one of her usual trips from Philadelphia to Boston. The schooner Florence was bound on a voyage from Bangor to Philadelphia, with a cargo of ice. The wind was light from the north-west. As the Parthian was proceeding on her course to the northward, enveloped in the fog, the men in charge heard on the port bow prolonged blasts, repeated at frequent intervals and coming nearer, resembling blasts made by a steam-whistle, which they took to be the fog-signals of a vessel under steam. The steamer was thereupon slowed down to half speed, and two short blasts were made with her whistle, as a, signal that she would direct her course to port, and pass the approaching vessel on her starboard side. Receiving in reply two short blasts, and deeming this to be an acceptance of the proposal indicated by her signal, that the vessels should pass starboard to starboard, her wheel was put hard to starboard. As she was falling off to port under her starboard wheel her signal was repeated, and receiving back a single blast only, her wheel was thrown over hard to port, and her engines stopped and reversed full speed astern; but before she could be stopped the schooner Florence appeared out of the fog crossing the Parthian’s bows from starboard to port. Nothing more could be done to prevent a collision, and she struck the Florence on her port side just aft of her main rigging. The sounds which the men on the Parthian had mistaken for the log-signals of a steamer proved to have come from *176the Florence, and were made by a huge copper horn blown by steam supplied from a steam-boiler on board. She had no atmospheric horn on board, but carried instead this instrument blown by steam, to be used for signaling in'a fog. The evidence is clear that the sound produced by it closely resembled that of some varieties of whistles used on steam-vessels, and was so similar as to be extremely likely to deceive and mislead those hearing it at a distance, especially in a fog. The men on the Parthian were completely deceived, and none of them, from master to passengers, had the least suspicion that the sounds heard on the port bow were not the fog-signal of a steamer.
There can b<? no doubt that the course pursued by the Parthian was the usual and proper one under the circumstances, if the Florence had been a vessel under steam instead of a sailing vessel. Nor can there be any doubt on these facts that the disaster happened solely through the fault of those in charge of the Floience in making fog-signals by means of an instrument not sanctioned by the sailing rules. It -was plainly her duty to give notice of her presence in the fog by a horn blown by atmospheric pressure, and not by blasts from an instrument closety resembling a steam-whistle. Her horn was substantially a steam-whistle, such as belongs to a vessel under steam, and which a vessel under sail has no right to sound in a fog. The men in charge of the Parthian were not to blame for maneuvers based upon the theory that the approaching vessel was a steamer, and as they fell into this error through the fault of those in charge of the Florence, their excuse is complete. In the cross-libel of the owners of the Parthian against the Florence, an interlocutory decree is to be entered for the libelants, and the libel of the owners of the Florence against the Parthian is to be dismissed with costs. Ordered accordingly.